DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  On the last line, “volume of the outer tube;” should be –volume of the outer tube.--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the anchor deployment passage" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The anchor deployment passage was introduced in claim 2 and not claim 1 therefore there is insufficient antecedent basis for that limitation.
Claim 8 recites the limitation "the quick change connector" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
The quick change connector was introduced in claim 4 and not claim 1 therefore there is insufficient antecedent basis for that limitation.
Claim 11 recites the limitation "the loaded, pre-deployment configuration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the loaded, pre-deployment configuration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardo et al. (2014/0257383).
Lombardo discloses the following claimed limitations:
Claim 1: An anchor inserter (10) (Fig. 1), comprising: a shaft (12) (Fig. 1) extending along a longitudinal axis having a proximal end and a distal end (Fig. 1); an inserter tip (14) (Fig. 1) attached to and extending distally from the shaft (Fig. 1); a suture anchor retention slot (proximal portion of 28 which is proximal to broaching projection 32) (Fig. 1 and 3 and [0026]) extending through the inserter tip (Fig. 1); and a drilling point (25) at the distal end of the inserter tip (Fig. 1 and [0027]).
Claim 2: An anchor deployment passage (distal portion of 28 which is distal to broaching projection 32) extending from the suture anchor retention slot to an exterior distal surface of the inserter tip (Fig. 1 and 3).
Claim 3: Further comprising a pair of opposing inner walls (30) (Fig. 3-4 and [0027]) of the suture anchor retention slot (Fig. 3-4 and [0027]) and a pair of opposing drill faces (27) of the anchor deployment passage (Fig. 3-4), wherein the inner walls are at an angle offset from the drill faces (Fig. 3-4 and [0027].
Claim 9: A self-drilling anchor inserter system (10) (Fig. 1), comprising: a shaft (12) (Fig. 1) extending along a longitudinal axis having a proximal end and a distal end (Fig. 1), the distal end connected to a tubular portion (tubular sheath disclosed in [0029]); an inserter tip (14) (Fig. 1) attached to and extending distally from the shaft (Fig. 1); a suture anchor retention slot (proximal portion of 28 which is proximal to broaching projection 32) (Fig. 1 and 3 and [0026]) extending through the inserter tip (Fig. 1); 31WO 2019/023205PCT/US2018/043446 a drilling point (25) at the distal end of the inserter tip (Fig. 1 and [0027]); and an anchor (40) (Fig. 2 and 5) with a length of suture (44, 46) positioned therethrough extending through the suture anchor retention slot (Fig. 2 and 5), such that a first end of the length of suture extends along a first side of the shaft and a second end of the length of suture extends along a second side of the shaft (Fig. 5-7 and [0029]).  
Claim 10: Wherein the anchor is an anchor braid with the length of suture positioned through one surface of the anchor braid ([0024]).
Claim 11: Wherein, in the loaded, pre- deployment configuration, the anchor is twisted around the at least a portion of the shaft (Fig. 5-7).
Claim 12: Wherein the suture anchor retention slot comprises a rounded proximal edge (29) and a sharp distal edge (32, 32a) (Fig. 5a and [0028]).
Claim 13: further comprising a plurality of passing locations (apertures where the suture passes through the anchor as seen in Fig. 2) along the anchor (Fig. 2), wherein the length of suture is woven through the anchor at the plurality of passing locations (Fig. 2).
Claim 16: An anchor deployment passage (distal portion of 28 which is distal to broaching projection 32) extending from the suture anchor retention slot to an exterior distal surface of the inserter tip (Fig. 1 and 3).
Claim 17: wherein the inserter tip comprises a pair of prongs (two legs seen in Fig. 1, 3, and 5), each prong extending along a side of the suture anchor retention slot and anchor deployment passage (Fig. 1, 3, and 5).
Claim 18: Wherein the prongs cannot move in opposing directions along a z - z axis, the z - z axis being perpendicular to the longitudinal axis (Fig. 1 and 5 and [0031] where the progs appear to be fixed).
Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monllor et al. (2016/0296223).
Monllor discloses the following claimed limitations:
Claim 1: An anchor inserter (600, 800) (Fig. 6b and 8a-d), comprising: a shaft (620a, 816) (Fig. 6b and 8a-d) extending along a longitudinal axis having a proximal end and a distal end (Fig. 6b and 8a-d); an inserter tip (626, 810) (Fig. 6b and 8a-d) attached to and extending distally from the shaft (Fig. 6b and 8a-d); a suture anchor retention slot (proximal portion of slot seen in Fig. 6b, 813 as seen in Fig. 8a-d and [0115]) (Fig. 6b and 8a-d and [0115]) extending through the inserter tip (Fig. 6b and 8a-d and [0115]); and a drilling point (distal end 626 which can be sharpened as seen in [0104], 811 ([0114]) at the distal end of the inserter tip (Fig. 6b and 8a-d, [0104], [0114]).
Claim 2: An anchor deployment passage (distal portion of slot seen in Fig. 6b, 814 in Fig. 8c-d)  extending from the suture anchor retention slot to an exterior distal surface of the inserter tip (Fig. 6b and 8c-d).
Claim 4: Further comprising a quick change connector (combination of 612 and 610, [0104]) attached to and extending proximally from the shaft (Fig. 6b, [0104])
Claim 5: Wherein the quick change connector comprises a distal adapter (see figure below) and a rod (see figure below) extending proximally therefrom (see figure below).
Claim 6: Wherein the rod comprises at least one flat surface (bottom side of the rod)

    PNG
    media_image1.png
    694
    466
    media_image1.png
    Greyscale



Claim 9: A self-drilling anchor inserter system (600, 800) (Fig. 6b and 8a-d), comprising: a shaft (620a, 816) (Fig. 6b and 8a-d) extending along a longitudinal axis having a proximal end and a distal end (Fig. 6b and 8a-d), the distal end connected to a tubular portion (830) (Fig. 10b); an inserter tip (626, 810) (Fig. 6b and 8a-d) attached to and extending distally from the shaft (Fig. 6b and 8a-d); a suture anchor retention slot (proximal portion of slot seen in Fig. 6b, 813 as seen in Fig. 8a-d and [0115]) (Fig. 6b and 8a-d and [0115]) extending through the inserter tip (Fig. 6b and 8a-d and [0115]); 31WO 2019/023205PCT/US2018/043446 a drilling point (distal end 626 which can be sharpened as seen in [0104], 811 ([0114]) at the distal end of the inserter tip (Fig. 6b and 8a-d, [0104], [0114]); and an anchor (12, 112, 312, 412, 512a-c) (Fig. 1-6b) with a length of suture (20, 120, 320, 420, 520) (Fig. 1-6b) positioned therethrough extending through the suture anchor retention slot (Fig. 6b and [0115]), such that a first end of the length of suture extends along a first side of the shaft and a second end of the length of suture extends along a second side of the shaft (Fig. 6b and [0115]).  
Claim 11: Wherein, in the loaded, pre- deployment configuration, the anchor is twisted around the at least a portion of the shaft (Fig. 6b).
Claim 13: further comprising a plurality of passing locations (opening of the tubular anchor at each end where the suture passes as seen in Fig. 1-6a) along the anchor (Fig. 1-6a), wherein the length of suture is woven through the anchor at the plurality of passing locations (Fig. 1-6a).
Claim 16: An anchor deployment passage (distal portion of slot seen in Fig. 6b, 814 in Fig. 8c-d)  extending from the suture anchor retention slot to an exterior distal surface of the inserter tip (Fig. 6b and 8c-d).
Claim 17: wherein the inserter tip comprises a pair of prongs (two legs seen in Fig. 6b and 8a-d), each prong extending along a side of the suture anchor retention slot and anchor deployment passage (Fig. 6b and 8a-d).
Claim 18: Wherein the prongs cannot move in opposing directions along a z - z axis, the z - z axis being perpendicular to the longitudinal axis (Fig. 6b and 8a-d where the progs appear to be fixed).
Claim 19: further comprising an AO compatible quick chance connector (combination of 612 and 610, [0104]) attached to and extending proximally from the tubular portion (where the tubular portion is a sheath that protect the prongs and therefore the quick connect would be proximal of it as seen in Fig. 6b).
Allowable Subject Matter
Claims 20-22 are allowed.
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771